Name: Commission Regulation (EEC) No 3584/91 of 10 December 1991 amending Regulation (EEC) No 3418/88 fixing the free-at-frontier reference prices applicable to imports of certain wine products with effect from 1 September 1988
 Type: Regulation
 Subject Matter: plant product;  prices;  beverages and sugar;  foodstuff
 Date Published: nan

 No L 339/711 . 12. 91 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3584/91 of 10 December 1991 amending Regulation (EEC) No 3418/88 fixing the free-at-frontier reference prices applicable to imports of certain wine products with effect from 1 September 1988 the said countries and presented in containers holding two litres or less ; whereas the said Agreements provide for a further reduction in these prices with effect from 1 January 1992 for Algeria, Cyprus, Morocco and Tunisia. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1734/91 (2), and in particular Article 54 (8) thereof, Whereas the free-at-frontier reference prices applicable to imports of certain wine products were set by Commission Regulation (EEC) No 3418/88 (3), as last amended by Regulation (EEC) No 2435/90 (4) ; Whereas under the terms of the Cooperation Agreements between the Community and certain third countries in the Mediterranean basin, lower reference prices are appli ­ cable, subject to annual quotas, for wines originating in HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 3418/88 is hereby replaced by Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 163, 26. 6. 1991 , p. 6. (3) OJ No L 301 , 4. 11 . 1988, p. 10 . 0 OJ No L 229, 23 . 8 . 1990, p. 5. A N N E X T A B L E 20 -0 9 R ef er en ce pr ic es fo r gr ap e ju ic e (in cl ud in g gr ap e m us t) fr om 1 Ja nu ar y 19 92 TH E FR EE -A T- FR O N TI ER R EF ER EN C E PR IC ES A RE C A LC U LA TE D BY D ED U C TI N G TH E D U TY A PP LI C A B LE T O TH E TH IR D C O U N TR Y C O N C ER N ED FR O M TH E R E F E R E N C E P R IC E S H O W N IN T H E T A B L E No L N °L339/8 /8 Official Journal of the European Communities 11 . 12. 91 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y (E CU /h l) D Z , M A , T N (E CU /h l) O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 T ab le A dd it io na l co de 20 09 60 11  W ith an ad de d su ga r co nt en t no t ex ce ed in g 30 % by we ig ht : I I l W hi te : | | I I | | \ l i 90 01    Pe r % vo l of po te nt ia l alc oh ol ic str en gt h 3, 98 3, 98 3, 98 I I I I I   O th er : I I I 90 02    Pe r % vo l of po te nt ia l alc oh ol ic str en gt h 3, 98 3, 98 3, 98 l l  W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by we ig ht : | | l I I W hi te : I I l I I I I 90 03    Pe r % vo l of po ten tia l alc oh ol ic str en gt h 3, 98 3, 98 3, 98 I I I O th er : 90 04    Pe r % vo l of po te nt ia l alc oh ol ic str en gt h 3, 98 3, 98 3, 98 20 09 60 19 l  W ith an ad de d su ga r co nt en t no t ex ce ed in g 30 % by w ei gh t: I l l I W hi te : I \ I I 90 05    Pe r % vo l of po te nt ia l al co ho lic str en gt h 3, 98 3, 98 3, 98 I I   O th er : \ 90 06    Pe r % vo l of po te nt ia l al co ho lic str en gt h I 3, 98 3, 98 3, 98 l  W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by we ig ht : I I l I   W hi te : l l I 90 07    Pe r % vo l of po te nt ia l al co ho lic str en gt h 3, 98 3, 98 3, 98 I   O th er : I 90 08    Pe r % vo l of po te nt ia l alc oh ol ic str en gt h 3, 98 3, 98 3, 98 20 09 60 51  W ith an ad de d su ga r co nt en t no t ex ce ed in g 30 % by we ig ht : W hi te : \ 90 09    Pe r % vo l of po te nt ia l alc oh ol ic str en gt h 3, 98 3, 98 3, 98 \   O th er : \ 90 10    Pe r % vo l of po ten tia l alc oh ol ic str en gt h 3, 98 3, 98 3, 98 I G N co de A dd it io na l co de D es cr ip tio n N ot e C Y (E CU /h l) D Z , M A , T N (E CU /h l) O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 T ab le A dd it io na l co de 20 09 60 51 (c on t'd )  W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by we ig ht :   W h it e : 90 11  Pe r % vo l of po te nt ia l alc oh ol ic str en gt h   O th er : 3, 98 3, 98 3, 98 I 90 12 Pe r % vo l of po te nt ia l alc oh ol ic str en gt h 3, 98 3, 98 3, 98 I 20 09 60 59  W ith an ad de d su ga r co nt en t no t ex ce ed in g 30 % by we ig ht :   W hi te : I 90 13    Pe r % vo l of po ten tia l alc oh ol ic str en gt h   O th er : 3, 98 3, 98 3, 98 I I 90 14  Pe r % vo l of po te nt ia l alc oh ol ic str en gt h  W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by we ig ht : W hi te : 3, 98 3, 98 3, 98 90 15    Pe r % vo l of po te nt ia l alc oh ol ic str en gt h   O th er : 3, 98 3, 98 3, 98 I 90 16    Pe r % vo l of po te nt ia l alc oh ol ic str en gt h I I 3, 98 3, 98 3, 98 I 20 09 60 71  W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by we ig ht :   W hi te : I 90 19    Pe r % vo l of po te nt ia l alc oh ol ic str en gt h O th er : 3, 98 3, 98 3, 98 I 90 20    Pe r % vo l of po te nt ia l alc oh ol ic str en gt h 3, 98 3, 98 3, 98 l 20 09 60 79  W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by we ig ht : W hi te : / / I 90 23    Pe r % vo l of po te nt ia l alc oh ol ic str en gt h   O th er : 3, 98 3, 98 3, 98 I 90 24    Pe r % vo l of po te nt ia l alc oh ol ic str en gt h 3, 98 3, 98 3, 98 I 20 09 60 90  W ith an ad de d su ga r co nt en t no t ex ce ed in g 30 % by we ig ht : W hi te : 90 25    Pe r % vo l of po te nt ia l alc oh ol ic str en gt h   O th er : 3, 98 3, 98 3, 98 I 90 26    Pe r % vo l of po te nt ia l alc oh ol ic str en gt h 3, 98 3, 98 3, 98 \ 11 . 12. 91 Official Journal of the European Communities No L N °L339/9 /9 T A B L E 22 -0 2 R ef er en ce pr ic es fo r w in e fr om 1 Ja nu ar y 19 92 T H E FR E E -A T -F R O N T IE R R E FE R E N C E PR IC ES A R E C A LC U LA TE D B Y D E D U C T IN G T H E D U T Y A PP L IC A B L E T O T H E T H IR D C O U N T R Y C O N C E R N E D FR O M T H E R E F E R E N C E P R IC E S H O W N IN T H E T A B L E No L N °L339/10 / 10 Official Journal of the European Communities 11 . 12. 91 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y (E CU /h l) D Z , M A , T N (E CU /h l) O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 T ab le A dd it io na l co de 22 04 21 25 91 00  W in e im po rte d un de r th e na m e Ri es lin g or Sy lv an er 0 K : 10 7, 80 K : 94 ,0 5 13 1, 06 5 75 87 I I  O th er w in e, of an ac tu al al co ho lic str en gt h : I I I I I I I I | | I 91 01   Le ss th an 9 % vo l 0 0 K : 58 ,3 7 K : 44 ,6 2 81 ,6 3 5 75 88 91 02   9% vo l or m or e bu t no t ex ce ed in g 9, 5 % vo l 0 0 K : 59 ,4 6 K : 45 ,7 1 82 ,7 2 5 75 88 91 03   Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l 0 0 K : 61 ,6 5 K : 47 ,9 0 84 ,9 1 5 75 88 91 04   Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l 0 0 K : 63 ,8 3 K : 50 ,0 8 87 ,0 9 5 75 88 91 05   Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l 0 0 K : 66 ,0 2 K : 52 ,2 7 89 ,2 8 5 75 88 91 06   Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l 0 0 K : 68 ,2 0 K : 54 ,4 5 91 ,4 6 5 75 88 91 07   Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l 0 0 K : 70 ,3 9 K : 56 ,6 4 93 ,6 5 5 75 88 91 08   Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l 0 0 K : 72 ,5 7 K : 58 ,8 2 95 ,8 3 5 75 88 91 09   Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l 0 0 K : 74 ,7 6 K : 61 ,0 1 98 ,0 2 5 75 88 22 04 21 29  Fr es h gr ap e m us tw ith fe rm en ta tio n ar re ste d by th e ad di tio n of alc oh ol ,a s \ \ I I de fin ed in ad di tio na l no te 4 (a) to Ch ap te r 22 of th e co m bi ne d no m en cl a \ I I ! I tu re ,o f an ac tu al alc oh ol ic str en gt h of : I l I \   12 % vo l or m or e bu t no t ex ce ed in g 13 % vo l: \    O f a po te nt ia l alc oh ol ic str en gt h : 91 10     8,5 % vo l or m or e bu t no t ex ce ed in g 9 % vo l 59 ,0 8 59 ,0 8 59 ,0 8 I 91 11 Ex ce ed in g 9 % vo l bu t no t ex ce ed in g 10 % vo l 61 ,1 6 61 ,1 6 61 ,1 6 91 12     Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 11 % vo l 63 ,9 4 63 ,9 4 63 ,9 4 \ 91 13     Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 12 % vo l I 66 ,7 2 66 ,7 2 66 ,7 2 91 14     Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 13 % vo l 69 ,5 0 69 ,5 0 69 ,5 0 l 91 15     Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 14 % vo l 72 ,2 8 72 ,2 8 72 ,2 8 91 16 _ _ _ _ Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 15 % vo l , 75 ,0 6 75 ,0 6 75 ,0 6 91 17 _ _ _ _ Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 16 % vo l 77 ,8 4 77 ,8 4 77 ,8 4 \ 91 18     Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 17 % vo l 80 ,6 2 80 ,6 2 80 ,6 2 ' i 91 19     Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 18 % vo l 83 ,4 0 83 ,4 0 83 ,4 0 91 20 91 21 9 1 2 2     Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 19 % vo l     Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 20 % vo l     Ex ce ed in g 20 % vo l 1 86 ,1 8 88 ,9 6 90 ,3 5 86 ,1 8 88 ,9 6 90 ,3 5 86 ,1 8 88 ,9 6 90 ,3 5 C N co de A dd it io na l co de D es cr ip tio n 22 04 21 29 (co nt 'd) W in e im po rte d un de rt he na m e Po rtu gi es er ,o fa n ac tu al al co ho lic str en gt h  Le ss th an 9 % vo l  9 % vo l or m or e bu t no t ex ee di ng 9,5 % vo l 91 23 91 24 91 25 91 26 91 27 91 28 91 29 91 30 91 31  Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l  Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l  Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l  Ex ce ed in g 11 % vo l bu t no te xc ee di ng 11 ,5 % vo l  Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l  Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l  Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l N o te C Y (E CU /h l) D Z , M A , T N (E CU /h l) O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 T ab le A dd it io na l co de 0 0 K : 58 ,3 7 K : 44 ,6 2 81 ,6 3 6 75 89 0 0 K : 59 ,4 6 K : 45 ,7 1 82 ,7 2 6 75 89 0 0 K : 61 ,6 5 K : 47 ,9 0 84 ,9 1 6 75 89 0 0 K : 63 ,8 3 K : 50 ,0 8 87 ,0 9 6 75 89 0 0 K : 66 ,0 2 K : 52 ,2 7 89 ,2 8 6 75 89 0 0 K : 68 ,2 0 K : 54 ,4 5 91 ,4 6 6 75 89 0 0 K : 70 ,3 9 K : 56 ,6 4 93 ,6 5 6 75 89 0 0 K : 72 ,5 7 K : 58 ,8 2 95 ,8 3 6 75 89 0 0 K : 74 ,7 6 K : 61 ,0 1 98 ,0 2 6 75 89 0 0 K : 58 ,3 7 K : 44 ,6 2 81 ,6 3 6 75 90 0 0 K : 59 ,4 6 K : 45 ,7 1 82 ,7 2 6 75 90 0 0 K : 61 ,6 5 K : 47 ,9 0 84 ,9 1 6 75 90 0 0 K : 63 ,8 3 K : 50 ,0 8 87 ,0 9 6 75 90 0 0 K : 66 ,0 2 K : 52 ,2 7 89 ,2 8 6 75 90 0 0 K : 68 ,2 0 K : 54 ,4 5 91 ,4 6 6 75 90 0 0 K : 70 ,3 9 K : 56 ,6 4 93 ,6 5 6 75 90 0 0 K : 72 ,5 7 K : 58 ,8 2 95 ,8 3 6 75 90 0 0 K : 74 ,7 6 K : 61 ,0 1 98 ,0 2 6 75 90 0 60 ,6 0 60 ,6 0 60 ,6 0 0 11 1, 30 11 1, 30 11 1, 30 0 K : 10 7, 80 K : 94 ,0 5 13 1, 06 8 75 91 0 0 K : 76 ,9 4 K : 63 ,1 9 10 0, 20 8 75 92 0 0 K : 79 ,1 3 K : 65 ,3 8 10 2, 39 8 75 92 0 0 K : 81 ,3 1 K : 67 ,5 6 10 4, 57 8 75 92 0 0 K : 83 ,5 0 K : 69 ,7 5 10 6, 76 8 75 92 11 . 12. 91 Official Journal of the European Communities No L 339/11 91 32 91 33 91 34 91 35 91 36 91 37 91 38 91 39 91 40 O th er w in e, of an ac tu al al co ho lic str en gt h :  Le ss th an 9 % vo l  9 % vo l or m or e bu t no t ex ce ed in g 9,5 % vo l  Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l  Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l  Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l  Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l  Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l  Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l  Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l 22 04 21 35 Li qu eu r wi ne as de fin ed in ad di tio na l no te 4 (c) to Ch ap te r 22 of th e co m bi ne d no m en cla tu re of an ac tu al alc oh ol ic str en gt h of 15 % vo l:  In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng w ith in co de 22 04  O th er W in e im po rte d un de r th e na m e Ri es lin g or Sy lv an er O th er wi ne ,o f an ac tu al alc oh ol ic str en gt h : 91 41 91 42 91 43 91 44 91 45 91 46 91 47  Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l  Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l  Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l  Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l C N co de A dd it io na l co de D es cr ip tio n N ot e C Y (E CU /h l) D Z , M A , T N (E CU /h l) O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 T ab le A dd it io na l co de 22 04 21 39  Fr es h gr ap e m us tw ith fe rm en tat io n ar re ste d by th e ad di tio n of alc oh ol ,a s de fin ed in ad di tio na l no te 4 (a) to Ch ap te r 22 of th e co m bi ne d no m en cl a ­ tu re ,o f an ac tu al al co ho lic str en gt h :   Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 14 % vo l: _ _ _ O f a po te nt ia l al co ho lic str en gt h : 91 48     8,5 % vo l or m or e bu t no t ex ce ed in g 9 % vo l I I 61 ,8 6 61 ,8 6 61 ,8 6 \ l 91 49     Ex ce ed in g 9 % vo l bu t no t ex ce ed in g 10 % vo l 63 ,9 4 63 ,9 4 63 ,9 4 l i 91 50     Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 11 % vo l I I 66 ,7 2 66 ,7 2 66 ,7 2 | | 91 51     Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 12 % vo l | 1 69 ,5 0 69 ,5 0 69 ,5 0 91 52     Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 13 % vo l I I 72 ,2 8 72 ,2 8 72 ,2 8 | | 91 53     Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 14 % vo l I I 75 ,0 6 75 ,0 6 75 ,0 6 91 54     Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 15 % vo l | | 77 ,8 4 77 ,8 4 77 ,8 4 91 55     Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 16 % vo l 80 ,6 2 80 ,6 2 80 ,6 2 91 56 Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 17 % vo l I I 83 ,4 0 83 ,4 0 83 ,4 0 I I 91 57 _ _ _ _ Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 18 % vo l 86 ,1 8 86 ,1 8 86 ,1 8 91 58     Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 19 % vo l 88 ,9 6 88 ,9 6 88 ,9 6 91 59     Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 20 % vo l 91 ,7 4 91 ,7 4 91 ,7 4 91 60     Ex ce ed in g 20 % vo l 93 ,1 3 93 ,1 3 93 ,1 3   Ex ce ed in g 14 % vo l bu t les s th an 15 % vo l: \ \ _ _ _ O f a po te nt ia l al co ho lic str en gt h : 91 61     8,5 % vo l or m or e bu t no t ex ce ed in g 9 % vo l 64 ,6 4 64 ,6 4 64 ,6 4 91 62     Ex ce ed in g 9 % vo l bu t no t ex ce ed in g 10 % vo l I 66 ,7 2 66 ,7 2 66 ,7 2 91 63     Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 11 % vo l 69 ,5 0 69 ,5 0 69 ,5 0 91 64     Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 12 % vo l 72 ,2 8 72 ,2 8 72 ,2 8 91 65     Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 13 % vo l 75 ,0 6 75 ,0 6 75 ,0 6 91 66     Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 14 % vo l 77 ,8 4 77 ,8 4 77 ,8 4 91 67     Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 15 % vo l 80 ,6 2 ' 80 ,6 2 80 ,6 2 91 68     Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 16 % vo l i 83 ,4 0 83 ,4 0 83 ,4 0 1 91 69 _ _ _ _ Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 17 % vo l i 86 ,1 8 i 86 ,1 8 86 ,1 8 91 70     Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 18 % vo l 88 ,9 6 88 ,9 6 88 ,9 6 91 71     Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 19 % vo l I 91 ,7 4 91 ,7 4 | 91 ,7 4 91 72     Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 20 % vo l j 94 ,5 2 94 ,5 2 94 ,5 2 | 91 73     Ex ce ed in g 20 % vo l | 1 95 ,9 1 95 ,9 1 95 ,9 1 , No L N °L339/12 / 12 Official Journal of the European Communities 11 . 12. 91 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y (E CU /h l) D Z , M A , T N (E CU /h l) O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 T ab le A dd it io na l co de 22 04 21 39 (c on t'd ) I  Li qu eu r w in e as de fin ed in ad di tio na l no te 4 (c) to Ch ap te r 22 of th e co m bi ne d no m en cl at ur e of an ac tu al al co ho lic str en gt h of 15 % vo l: I I 91 74   In ten de d fo r pr oc es sin g in to pr od uc ts no t fa lli ng wi th in co de 22 04 0 60 ,6 0 60 ,6 0 60 ,6 0 I 91 75   O th er  W in e im po rte d un de rt he na m e Po rtu gi es er ,o fa n ac tu al alc oh ol ic str en gt h : 0 11 13 0 11 1, 30 11 1, 30 91 76 Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l n o K : 76 ,9 4 K : 63 ,1 9 10 0, 20 9 75 93 91 77   Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l 0 (2) K : 79 ,1 3 K : 65 ,3 8 10 2, 39 9 75 93 91 78   Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l CM 2) K : 81 ,3 1 K : 67 ,5 6 10 4, 57 9 75 93 91 79   Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l  O th er wi ne ,o f an ac tu al alc oh ol ic str en gt h : 0) (2) K : 83 ,5 0 K : 69 ,7 5 10 6, 76 9 75 93 91 80   Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l CM 2) K : 76 ,9 4 K : 63 ,1 9 10 0, 20 9 75 94 91 81   Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l C) (2) K : 79 ,1 3 K : 65 ,3 8 10 2, 39 9 75 94 l 91 82   Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l C) (2) K : 81 ,3 1 K : 67 ,5 6 10 4, 57 9 75 94 91 83   Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l C) (2) K : 83 ,5 0 K : 69 ,7 5 10 6, 76 9 75 94 22 04 21 41  W in e fro m To ka y (A sz u an d Sz am or od ni )o fa n ac tu al alc oh ol ic str en gt h : I I 91 86   Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l 0 - - 10 8, 94 l 91 87   Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l (') - - 11 1, 13 I 91 88   Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l_ 0 - - 11 3, 31 l 91 89   Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l (') - - 11 5, 50 l 91 90   Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l '(' ) - - 11 7, 68 l 91 91   Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l 0 - - 11 9, 87 22 04 21 49  Li qu eu r w in e as de fin ed in ad di tio na l no te 4 (c) to Ch ap te r 22 of th e co m bi ne d no m en cl at ur e : l 91 92   In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng w ith in co de 22 04 O th er o ! 1 64 ,8 0 64 ,80 j i 64 ,8 0 91 93    O fa n ac tu al alc oh ol ic str en gt h of 15 % vo la nd ex ce ed in g 33 0 g to tal dry ex tra ct pe rl itre j 1 11 1, 30 11 1, 30 11 1,3 0 j 91 94   O the r | (2) 11 7, 50 117 ,50 I 117 ,50 j 11 . 12. 91 Official Journal of the European Communities No L 339/13 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y (E CU /h l) D Z M A , T N (E CU /h l) O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 (I T ab le A dd it io na l co de 22 04 21 49 (c on t'd ) 91 95  W in e fo rti fie d fo rd ist ill at io n as de fin ed in ad di tio na l no te 4 (b )t o Ch ap te r 22 of th e co m bi ne d no m en cl at ur e, of an ac tu al al co ho lic str en gt h of 18 % vo l  W hi te wi ne ,o f an ac tu al alc oh ol ic str en gt h : O 46 ,6 2 46 ,6 2 46 ,6 2 l 91 96   Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l 0 0 K : 85 ,6 8 K 71 ,9 3 10 8, 94 91 97 Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l 0 0 K : 87 ,8 7 K 74 ,1 2 11 1, 13 I I 91 98   Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l 0 0 K : 90 ,0 5 K 76 ,3 0 11 3, 31 l i 91 99   Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l 0 0 K : 92 ,2 4 K 78 ,4 9 11 5, 50 I l l I 92 00   Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l 0 0 K : 94 ,4 2 K 80 ,6 7 11 7, 68 | | 92 01   Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l  O th er w in e, of an ac tu al al co ho lic str en gt h : 0 0 K : 96 ,6 1 K 82 ,8 6 11 9, 87 92 02   Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l 0 0 K : 85 ,6 8 K 71 ,9 3 10 8, 94 I I 92 03   Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l 0 0 K : 87 ,8 7 K 74 ,1 2 11 1, 13 I l 92 04 Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l 0 0 K : 90 ,0 5 K 76 ,3 0 11 33 1 \ \ 92 05   Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l 0 0 K : 92 ,2 4 K 78 ,4 9 11 5, 50 92 06   Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l 0 0 K : 94 ,4 2 K 80 ,6 7 11 7, 68 92 07   Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l 0 0 K : 96 ,6 1 K 82 ,8 6 11 9, 87 22 04 21 51 92 09  W in e fro m To ka y (A sz u an d Sz am or od ni )o fa n ac tu al al co ho lic str en gt h :   Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l 0 12 2, 05 92 10   Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l 0 - - 12 4, 24 I 92 11   Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l 0 - - 12 6, 42 92 12   Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20  % vo l 0 - - 12 8, 61 92 13   Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l 0 - - 13 0, 79 92 14   Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l 0 - - 13 2, 98 92 15   Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l 0 I - - 13 5, 16 92 16   Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l 0 1 - - 13 7, 35 22 04 21 59  Li qu eu r wi ne as de fin ed in ad di tio na l no te 4 (c) to Ch ap te r 22 of th e co m bi ne d no m en cl at ur e : 1 | 92 17   In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng w ith in co de 22 04 0 78 ,4 0 78 ,4 0 78 ,4 0 1 92 18 1   O th er 0 13 4, 30 13 4, 30 13 4, 30 ! No L N °L339/14 / 14 Official Journal of the European Communities 11 . 12. 91 C N co de A dd it io na l co de D es cr ip tio n N o te C Y (E CU /h l) D Z , M A , T N (E CU /h l) O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 T ab le A dd it io na l co de 22 04 21 59 (c on t'd )  W in e fo rti fie d fo r di sti lla tio n as de fin ed in ad di tio na l no te 4 (b )t o Ch ap te r 22 of th e co m bi ne d no m en cl at ur e, of an ac tu al alc oh ol ic str en gt h : I 92 19 - - Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l 0 47 ,2 7 47 ,2 7 47 ,2 7 92 20 Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l 0 48 ,5 6 48 ,5 6 48 ,5 6 \ \ 92 21   Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l 0 49 ,8 6 49 ,8 6 49 ,8 6 I I 92 22   Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l 0 51 ,1 5 51 ,1 5 51 ,1 5 I I 92 23   Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l 0 52 ,4 5 52 ,4 5 52 ,4 5 I l 92 24   Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l O 53 ,7 4 53 ,7 4 53 ,7 4 I I 92 25   Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l O 55 ,0 4 55 ,0 4 55 ,0 4 I I I 92 26   Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l 0 56 ,3 3 56 ,3 3 56 ,3 3 I I I I  W hi te w in e, of an ac tu al al co ho lic str en gt h : l I l 92 27   Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l CM 2) K : 98 ,7 9 K : 85 ,0 4 12 2, 05 I l 92 28   Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l o o K : 10 0, 98 K : 87 ,2 3 12 4, 24 92 29   Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l 0 0 K : 10 3, 16 K : 89 ,4 1 12 6, 42 92 30   Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l 0 0 K : 10 5, 35 K : 91 ,6 0 12 8, 61 l 92 31   Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l 0 0 K : 10 7, 53 K : 93 ,7 8 13 0, 79 92 32   Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l 0 0 K : 10 9, 72 K : 95 ,9 7 13 2, 98 92 33   Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l 0 0 K : 11 1, 90 K : 98 ,1 5 13 5, 16 92 34   Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l 0 0 K : 11 4, 09 K : 10 0, 34 13 7, 35  O th er w in e, of an ac tu al al co ho lic str en gt h : l \ 92 35   Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l 0 0 K : 98 ,7 9 K : 85 ,0 4 12 2, 05 92 36   Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l 0 0 K : 10 0, 98 K : 87 ,2 3 12 4, 24 92 37   Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l 0 0 K : 10 3, 16 K : 89 ,4 1 12 6, 42 92 38   Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l 0 0 K : 10 5, 35 K : 91 ,6 0 12 8, 61 92 39   Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l 0 0 K : 10 7, 53 K : 93 ,7 8 13 0, 79 92 40   Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l 0 0 K : 10 9, 72 K : 95 ,9 7 13 2, 98 92 41   Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l 0 0 K : 11 1, 90 K : 98 ,1 5 13 5, 16 92 42   Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l 0 0 K : 11 4, 09 K : 10 0, 34 13 7, 35 22 04 21 90 92 43 92 44  Li qu eu r w in e as de fin ed in ad di tio na l no te 4 (c) to Ch ap te r 22 of th e co m bi ne d no m en cl at ur e :   In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng w ith in co de 22 04   Ot he r I ! i 86 ,7 0 141 ,60 1 86 ,7 0 141 ,60 1 86 ,7 0 14 1, 60 11 . 12. 91 Official Journal of the European Communities No L 339/15 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y (E CU /h l) D Z , M A , T N (E CU /h l) O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 T ab le A dd it io na l co de 22 04 21 90 (c on t'd )  W in e fo rti fie d fo rd ist ill at io n as de fin ed in ad di tio na l no te 4 (b )t o Ch ap te r 22 of th e co m bi ne d no m en cl at ur e, of an ac tu al al co ho lic str en gt h : 92 45   Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l I 57 ,6 3 57 ,6 3 57 ,6 3 92 46   Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l | | 58 ,9 2 58 ,9 2 58 ,9 2 I I l 92 47   Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l | | 60 ,2 2 60 ,2 2 60 ,2 2 I I l 92 48   Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l I l 61 ,5 1 61 ,5 1 61 ,5 1  W hi te w in e, of an ac tu al al co ho lic str en gt h : | | \ l i 92 49 Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l O K : 11 6, 27 K : 10 2, 52 13 9, 53 | | I l 1 92 50   Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l (') K : 11 8, 46 K : 10 4, 71 14 1, 72 | | 92 51   Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l (') K : 12 0, 64 K : 10 6, 89 14 3, 90 l i \ 92 52   Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l 0 K : 12 2, 83 K : 10 9, 08 14 6, 09 I I \  O th er w in e, of an ac tu al al co ho lic str en gt h : I | | \ 92 53   Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l (') K : 11 6, 27 K : 10 2, 52 13 9, 53 I I 92 54   Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l (') K : 11 8, 46 K : 10 4, 71 14 1, 72 I I \ 92 55   Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l (') K : 12 0, 64 K : 10 6, 89 14 3, 90 | | l \ 92 56   Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l (') K : 12 2, 83 K : 10 9, 08 14 6, 09 l I 22 04 29 25  W in e im po rte d un de r th e na m e Ri es lin g or Sy lv an er 95 00   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu t no t m or e th an 20 lit re s (2) 10 9, 91 10 9, 91 10 9, 91 11 75 95 95 01   O th er (2) 88 ,7 6 88 ,7 6 88 ,7 6 11 75 95  O th er w in e :   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s, of I an ac tu al alc oh ol ic str en gt h : l 1 95 02    Le ss th an 9 % vo l 0 0 60 ,4 8 60 ,4 8 60 ,4 8 11 75 96 95 03    9 % vo l or m or e, bu t no t ex ce ed in g 9,5 % vo l 0 0 61 ,5 7 61 ,5 7 61 ,5 7 11 75 96 95 04    Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l 0 0 63 ,7 6 63 ,7 6 63 ,7 6 11 75 96 95 05    Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l 0 0 65 ,9 4 65 ,9 4 i 65 ,9 4 11 75 96 | i 95 06 95 07 95 08 95 09 95 10    Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l    Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l    Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l    Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l 0 0 0 0 ' 00 j 0 0 O O 1 68 ,1 3 70 ,3 1 72 ,5 0 74, 68 I 76 ,8 7 ! 68 ,1 3 70 ,3 1 72 ,5 0 74 ,6 8 76 ,8 7 68 ,1 3 70 ,3 1 72 ,5 0 74 ,6 8 76 ,8 7 11 11 11 11 75 96 75 96 75 96 75 96 75 96 No L N °L339/16 /16 Official Journal of the European Communities 11 . 12. 91 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y (E CU /h l) D Z , M A , T N (E CU /h l) O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 T ab le A dd it io na l co de 22 04 29 25 (c on t'd ) 95 11   O th er ,o f an ac tu al alc oh ol ic str en gt h :    Le ss th an 9 % vo l CM 2) 39 ,3 3 39 ,3 3 39 ,3 3 11 75 96 95 12    9 % vo l or mo re bu t no t ex ce ed in g 9,5 % vo l 0 0 40 ,4 2 40 ,4 2 40 ,4 2 11 75 96 95 13    Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l 0 0 42 ,6 1 42 ,6 1 42 ,6 1 11 75 96 95 14    Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l 0 0 44 ,7 9 44 ,7 9 44 ,7 9 11 75 96 95 15  Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l 0 0 46 ,9 8 46 ,9 8 46 ,9 8 11 75 96 95 16    Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l 0 0 49 ,1 6 49 ,1 6 49 ,1 6 11 75 96 95 17    Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l 0 0 51 ,3 5 51 ,3 5 51 ,3 5 11 75 96 95 18 _ _ _ Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l 0 0 53 ,5 3 53 ,5 3 53 ,5 3 11 75 96 95 19    Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l 0 0 55 ,7 2 55 ,7 2 55 ,7 2 11 75 96 22 04 29 29  Fr es h gr ap e m us tw ith fe rm en tat io n ar re ste d by th e ad di tio n of alc oh ol ,a s de fin ed in ad di tio na l no te 4 (a) to Ch ap ter 22 of th e co m bi ne d no m en cl a ­ tu re ,o f an ac tua l alc oh ol ic str en gt h of :   12 % vo l or m or e bu t no t ex ce ed in g 13 % vo l:    O f a po ten tia l alc oh ol ic str en gt h : 95 20     8,5 % vo l or m or e bu t no t ex ce ed in g 9 % vo l 59 ,0 8 59 ,0 8 59 ,0 8 95 21     Ex ce ed in g 9 % vo l bu t no t ex ce ed in g 10 % vo l 61 ,1 6 61 ,1 6 61 ,1 6 95 22     Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 11 % vo l 63 ,9 4 63 ,9 4 63 ,9 4 95 23 _ _ _ _ Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 12 % vo l 66 ,7 2 66 ,7 2 66 ,7 2 95 24     Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 13 % vo l 69 ,5 0 69 ,5 0 69 ,5 0 * 95 25     Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 14 % vo l \ 72 ,2 8 72 ,2 8 72 ,2 8 95 26     Ex ce ed in g 14 % vo l bu t no t ex ce ed in g. 15 % vo l 75 ,0 6 75 ,0 6 75 ,0 6 95 27     Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 16 % vo l i 77 ,8 4 77 ,8 4 77 ,84 j 1 j 95 28     Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 17 % vo l , 80 ,6 2 80 ,6 2 1 1 80 ,6 2 I 95 29 _ _ _ _ Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 18 % vo l I l 83 ,4 0 83 ,4 0 j 83 ,4 0 i ! 95 30 ,     Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 19 % vo l l 86 ,1 8 86 ,1 8 86 ,1 8 ( 95 31     Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 20 % vo l 88 ,9 6 88 ,9 6 88 ,9 6 ; 1 95 32 I     Ex ce ed in g 20 % vo l  ! 90 ,35 ! 90, 35 I 90 ,3 5 ! 11 . 12. 91 Official journal of the European Communities No L 339/17 C N co de A dd it io na l co de D es cr ip tio n N o te C Y (E CU /h l) D Z , M A , T N (E CU /h l) O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 T ab le A dd it io na l co de 22 04 29 29 (co nt 'd)  W in e im po rte d un de r th e na m e Po rtu gi es er :   In co nt ain er s ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s, of an ac tu al alc oh ol ic str en gt h : I 95 33    Le ss th an 9 % vo l O O 60 ,4 8 60 ,4 8 60 ,4 8 12 7 5 9 7 95 34    9 % vo l or m or e bu t no t ex ce ed in g 9,5 % vo l C) (2) 61 ,5 7 61 ,5 7 61 ,5 7 12 75 97 95 35    Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l O O 63 ,7 6 63 ,7 6 63 ,7 6 12 75 97 95 36    Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l 0 0 65 ,9 4 65 ,9 4 65 ,9 4 12 75 97 95 37    Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l 0 0 68 ,1 3 68 ,1 3 68 ,1 3 12 75 97 95 38    Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l 0 0 70 ,3 1 70 ,3 1 70 ,3 1 12 75 97 95 39    Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l 0 0 72 ,5 0 72 ,5 0 72 ,5 0 12 75 97 95 40    Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l 0 0 74 ,6 8 74 ,6 8 74 ,6 8 12 75 97 95 41    Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l   O th er ,o f an ac tu al al co ho lic str en gt h : 0 0 76 ,8 7 76 ,8 7 76 ,8 7 12 79 57 95 42    Le ss th an 9 % vo l 'O O 39 ,3 3 39 ,3 3 39 ,3 3 12 75 97 I 95 43    9 % vo l or m or e bu t no t ex ce ed in g 9,5 % vo l 0 0 40 ,4 2 40 ,4 2 40 ,4 2 12 75 97 95 44    Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l 0 0 42 ,6 1 42 ,6 1 42 ,6 1 12 75 97 95 45    Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l 0 0 44 ,7 9 44 ,7 9 44 ,7 9 12 75 97 95 46    Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l 0 0 46 ,9 8 46 ,9 8 46 ,9 8 12 75 97 95 47    Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l 0 0 49 ,1 6 49 ,1 6 49 ,1 6 12 7 5 9 7 95 48    Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l 0 0 51 ,3 5 51 ,3 5 51 ,3 5 12 75 97 95 49    Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l 0 0 53 ,5 3 53 ,5 3 53 ,5 3 12 75 97 95 50    Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l  O th er w in e :   In co nt ain er s ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s, of an ac tu al al co ho lic str en gt h : 0 0 ' 55 ,7 2 55 ,7 2 55 ,7 2 12 75 97 95 51    Le ss th an 9 % vo l 0 0 60 ,4 8 60 ,4 8 60 ,4 8 12 75 98 95 52    9 % vo l or m or e bu t no t ex ce ed in g 9,5 % vo l 0 0 61 ,5 7 61 ,5 7 61 ,5 7 12 75 98 95 53 _   Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l 0 0 63 ,7 6 63 ,7 6 63 ,7 6 12 75 98 95 54    Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l 0 0 65 ,9 4 65 ,9 4 65 ,9 4 12 75 98 95 55    Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l 0 0 68 ,1 3 68 ,1 3 68 ,1 3 12 75 98 95 56    Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l 0 0 70 ,3 1 70 ,3 1 70 ,3 1 12 75 98 95 57    Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l 0 0 I 72 ,5 0 72 ,5 0 72 ,5 0 12 75 98 95 58    Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l oo ! 74 ,6 8 74 ,6 8 74 ,6 8 12 75 98 95 59    Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l 0 0 l 76 ,8 7 76 ,8 7 76 ,8 7 12 | 75 98 No L N °L339/18 / 18 Official Journal of the European Communities 11 . 12. 91 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y (E CU /h l) D Z , M A , T N (E CU /h l) O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 T ab le A dd it io na l co de 22 04 29 29 (c on t'd ) 95 60   O th er ,o f an ac tua l alc oh ol ic str en gt h :    Le ss th an 9 % vo l 0 0 39 ,3 3 39 ,3 3 39 ,3 3 12 75 98 95 61    9 % vo l or m or e bu t no t ex ce ed in g 9,5 % vo l 0 0 40 ,4 2 40 ,4 2 40 ,4 2 12 75 98 95 62    Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l 0 0 42 ,6 1 42 ,6 1 42 ,6 1 12 75 98 95 63    Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l 0 0 44 ,7 9 44 ,7 9 44 ,7 9 12 75 98 95 64    Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l 0 0 46 ,9 8 46 ,9 8 46 ,9 8 12 75 98 95 65    Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l 0 0 49 ,1 6 49 ,1 6 49 ,1 6 12 75 98 95 66    Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l 0 0 51 ,3 5 51 ,3 5 51 ,3 5 12 75 98 95 67    Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l 0 0 .5 3, 53 53 ,5 3 53 ,5 3 12 75 98 95 68    Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l 0 0 55 ,7 2 55 ,7 2 55 ,7 2 12 75 98 22 04 29 35  Li qu eu r wi ne as de fin ed in ad di tio na l no te 4 (c) to Ch ap ter 22 of th e co m bi ne d no m en cla tu re of an ac tua l alc oh ol ic str en gt h of 15 % vo l: I 95 69   In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng w ith in co de 22 04   O th er : 0 60 ,6 0 60 ,6 0 60 ,6 0 l 95 70    In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s 0 90 ,1 5 90 ,1 5 90 ,1 5 95 71    O th er  W in e im po rte d un de r th e na m e Ri es lin g or Sy lv an er : 0 69 ,0 0 69 ,0 0 69 ,0 0 95 72   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu t no t m or e th an 20 lit re s 0 10 9, 91 10 9, 91 10 9, 91 14 75 99 95 73   O th er  O th er w in e :   In co nt ain er s ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s, of an ac tu al alc oh ol ic str en gt h : 0 88 ,7 6 88 ,7 6 88 ,7 6 14 75 99 95 74    Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l 0 0 79 ,0 5 79 ,0 5 79 ,0 5 14 76 14 95 75    Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l 0 0 81 ,2 4 81 ,2 4 81 ,2 4 14 76 14 95 76    Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l 0 0 83 ,4 2 83 ,4 2 83 ,4 2 14 76 14 95 77    Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l   O th er ,o f an ac tu al alc oh ol ic str en gt h : 0 0 85 ,6 1 85 ,6 1 85 ,6 1 14 76 14 95 78   E xce edi ng 13 % vol but not exc eed ing 13,5 % vol j 0 0 57 ,9 0 57, 90 j 57 ,9 0 ! 14 76 14 95 79    Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l ' 0 0 60 ,0 9 60 ,0 9 60 ,0 9 14 7 6 1 4 95 80    Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l 0 0 62 ,2 7 62 ,27 | 62 ,2 7 14 7 6 1 4 I 95 81 j    Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l j 0 0 i 64 ,4 6 64 ,46 | 64 ,4 6 14 i 76 14 11 . 12. 91 Official Journal of the European Communities No L N °L339/19 / 19 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y (E CU /h l) D Z , M A , T N (E CU /h l) O th er co un tr ie s (E CU /h l) M CA R eg ul at io n A nn ex 1, Pa rt 6 T ab le A dd it io na l co de 22 04 29 39  Fr es h gr ap e m us tw ith fe rm en tat io n ar re ste d by th e ad di tio n of alc oh ol ,a s de fin ed in ad di tio na ln ot e 4 (a) to Ch ap te r 22 of th e co m bi ne d no m en cl a ­ tu re ,o f an ac tu al alc oh ol ic str en gt h :   Ex ce ed in g 13 % vo l or m or e bu t no t ex ce ed in g 14 % vo l: I l I I I \ I    O f a po te nt ia l al co ho lic str en gt h : l i I \ I 95 82     8,5 % vo l or m or e bu t no t ex ce ed in g 9 % vo l | | 61 ,8 6 61 ,8 6 61 ,8 6 I 95 83     Ex ce ed ing 9 % vo l bu t no t ex ce ed in g 10 % vo l | 63 ,9 4 63 ,9 4 63 ,9 4 95 84 _ _ _ _ Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 11 % vo l I 66 ,7 2 66 ,7 2 66 ,7 2 \ 95 85     Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 12 % vo l 69 ,5 0 69 ,5 0 69 ,5 0 \ 95 86     Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 13 % vo l 72 ,2 8 72 ,2 8 72 ,2 8 I I 95 87     Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 14 % vo l 75 ,0 6 75 ,0 6 75 ,0 6 I 95 88 _ _ _ _ Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 15 % vo l 77 ,8 4 77 ,8 4 77 ,8 4 95 89     Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 16 % vo l 80 ,6 2 80 ,6 2 80 ,6 2 95 90     Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 17 % vo l 83 ,4 0 83 ,4 0 83 ,4 0 I l \ 95 91     Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 18 % vo l 86 ,1 8 86 ,1 8 86 ,1 8 95 92     Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 19 % vo l 88 ,9 6 88 ,9 6 88 ,9 6 95 93     Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 20 % vo l 91 ,7 4 91 ,7 4 91 ,7 4 95 94     Ex ce ed in g 20 % vo l 93 ,1 3 93 ,1 3 93 ,1 3   Ex ce ed in g 14 % vo l bu t les s th an 15 % vo l: l    O f a po te nt ia l al co ho lic str en gt h : I l I l 95 95     8,5 % vo l or m or e bu t no t ex ce ed in g 9 % vo l 64 ,6 4 64 ,6 4 64 ,6 4 \ 95 96     Ex ce ed in g 9 % vo l bu t no t ex ce ed in g 10 % vo l 66 ,7 2 66 ,7 2 66 ,7 2 95 97   Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 11 % vo l 69 ,5 0 69 ,5 0 69 ,5 0 95 98     Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 12 % vo l 72 ,2 8 72 ,2 8 72 ,2 8 95 99     Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 13 % vo l l 75 ,0 6 75 ,0 6 75 ,0 6 96 00     Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 14 % vo l 77 ,8 4 77 ,8 4 77 ,8 4 96 01     Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 15 % vo l 80 ,6 2 80 ,6 2 80 ,6 2 96 02     Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 16 % vo l 83 ,4 0 83 ,4 0 83 ,4 0 96 03     Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 17 % vo l 86 ,1 8 ; : 86 ,1 8 86 ,1 8 96 04     Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 18 % vo l 88 ,9 6 88 ,9 6 ' 88 ,9 6 96 05   Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 19 % vo l 91 ,7 4 91 ,74 j 91 ,7 4 96 06     Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 20 % vo l 94 ,5 2 - 94 ,5 2 94 ,5 2 96 07    E xce edin g2 0% vol | 95 ,91 j 95 ,91 | 95 ,9 1 No L N °L339/20 /20 Official Journal of the European Communities 11 . 12. 91 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y (E CU /h l) D Z , M A , T N (E CU /h l) O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 T ab le A dd it io na l co de 22 04 29 39 (co nt 'd)  Li qu eu r wi ne as de fin ed in ad di tio na l no te 4 (c) to Ch ap te r 22 of th e co m bi ne d no m en cla tu re of an ac tu al alc oh ol ic str en gt h of 15 % vo l: I I 96 08 In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng w ith in co de 22 04 O th er : O 60 ,6 0 60 ,6 0 60 ,6 0 96 09    In co nt ai ne rs ho ld in g m or e th an 2 lit re sb ut no tm or e th an 20 lit re s 0 90 ,1 5 90 ,1 5 90 ,1 5 96 10 O th er  W in e im po rte d un de r th e na m e Po rtu gi es er :   In co nt ain er s ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s, of an ac tu al al co ho lic str en gt h : (2) 69 ,0 0 69 ,0 0 69 ,0 0 96 11    Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l CM 2) 79 ,0 5 79 ,0 5 79 ,0 5 15 76 18 96 12 Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l 0 0 81 ,2 4 81 ,2 4 81 ,2 4 15 76 18 96 13    Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l 0 0 83 ,4 2 83 ,4 2 83 ,4 2 15 76 18 96 14    Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l   O th er ,o f an ac tu al al co ho lic str en gt h : 0 0 85 ,6 1 85 ,6 1 85 ,6 1 15 76 18 96 15    Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l 0 0 57 ,9 0 57 ,9 0 57 ,9 0 15 76 18 96 16    Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l 0 0 60 ,0 9 60 ,0 9 60 ,0 9 15 76 18 96 17    Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l 0 0 62 ,2 7 62 ,2 7 62 ,2 7 15 76 18 96 18    Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l  O th er w in e :   In co nt ain er s ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s, of an ac tu al alc oh ol ic str en gt h : 0 0 64 ,4 6 64 ,4 6 64 ,4 6 15 76 18 96 19    Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l 0 0 79 ,0 5 79 ,0 5 79 ,0 5 15 76 19 96 20    Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l 0 0 81 ,2 4 81 ,2 4 81 ,2 4 15 76 19 96 21    Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l 0 0 83 ,4 2 83 ,4 2 83 ,4 2 15 76 19 96 22    Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l   O th er ,o f an ac tu al al co ho lic str en gt h : 0 0 85 ,6 1 85 ,6 1 85 ,6 1 15 76 19 96 23 1    Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l 0 0 57, 90 ] 57 ,9 0 57 ,9 0 15 76 19 j 96 24    Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l 0 0 60 ,0 9 60 ,0 9 60 ,0 9 15 76 19 96 25    Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l 00 1 62 ,2 7 62 ,2 7 62 ,2 7 15 76 19 96 26    Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l | 0 0 64 ,4 6 64 ,4 6 64 ,4 6 15 76 19 11 . 12. 91 Official Journal of the European Communities No L 339/21 No L N °L339/22 /22 Official Journal of the European Communities 11 . 12. 91 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y (E CU /h l) D Z , M A , T N (E CU /h l) O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 T ab le A dd it io na l co de 22 04 29 45  W in e fro m To ka y (A sz u en Sz am or od ni ):   In co nt ain er s ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s, of an ac tu al al co ho lic str en gt h : 96 31    Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l 0  .  87 ,7 9 \ 96 32    Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l C)   89 ,9 8 l i \ 96 33    Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l 0   92 ,1 6 | | I 96 34    Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l 0   94 ,3 5 96 35    Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l 0   96 ,5 3 96 36    Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l   O th er ,o f an ac tu al al co ho lic str en gt h : 0) 98 ,7 2 96 37    Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l (')   66 ,6 4 96 38    Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l (')   68 ,8 3 96 39    Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l 0   71 ,0 1 96 40    Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l (')   73 ,2 0 96 41    Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l 0   75 ,3 8 96 42    Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l (')   77 ,5 7 22 04 29 49  Li qu eu r wi ne as de fin ed in ad di tio na l no te 4 (c) to Ch ap te r 22 of th e co m bi ne d no m en cl at ur e : 96 43   In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng wi th in co de 22 04   O th er :    In co nt ain er sh ol di ng m or e th an 2 lit re sb ut no tm or e th an 20 lit re s: (2) 64 ,8 0 64 ,8 0 64 ,8 0 96 44     O f an ac tu al al co ho lic str en gt h of 15 % vo l an d ex ce ed in g 13 0 g bu t no t ex ce ed in g 33 0 g to tal dr y ex tra ct pe r lit re 90 ,1 5 90 ,1 5 90 ,1 5 96 45     O th er    O th er : 0 96 ,3 5 96 ,3 5 96 ,3 5 s 96 46     Of an ac tua l alc oh ol ic str en gt h of 15 % vo l an d ex ce ed in g 33 0 g to ta l dr y ex tra ct pe r lit re i 69 ,00 ! 69 ,0 0 69 ,0 0 96 47 | O th er 0 75,2 0| 75 ,2 0 75 ,2 0 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y (E CU /h l) D Z , M A , T N (E CU /h l) O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 T ab le A dd it io na l co de 22 04 29 49 (c on t'd ) 96 48  W in e fo rti fie d fo rd ist ill at io n as de fin ed in ad di tio na ln ot e 4 (b )t o Ch ap te r 22 of th e co m bi ne d no m en cl at ur e, of an ac tu al al co ho lic str en gt h of 18 % vo l  W hi te w in e :   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s, of an ac tu al al co ho lic str en gt h : O 46 ,6 2 46 ,6 2 46 ,6 2 96 49  Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l 0 0 87 ,7 9 87 ,7 9 87 ,7 9 I I 96 50    Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l 0 0 89 ,9 8 89 ,9 8 89 ,9 8 \ \ l 96 51    Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l 0 0 92 ,1 6 92 ,1 6 92 ,1 6 l i 96 52    Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l 0 0 94 ,3 5 94 ,3 5 94 ,3 5 \ I l 96 53  Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l 0 0 96 ,5 3 96 ,5 3 96 ,5 3 96 54    Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l   O th er ,o f an ac tu al al co ho lic str en gt h : 0 0 98 ,7 2 98 ,7 2 98 ,7 2 I 96 55    Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l 0 0 66 ,6 4 66 ,6 4 66 ,6 4 \ 96 56    Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l 0 0 68 ,8 3 68 ,8 3 68 ,8 3 l 96 57    Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l 0 0 71 ,0 1 71 ,0 1 71 ,0 1 l \ 96 58    Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l 0 0 73 ,2 0 73 ,2 0 73 ,2 0 l l I 96 59    Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l 0 0 75 ,3 8 75 ,3 8 75 ,3 8 l 96 60    Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l  O th er w in e :   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s, of an ac tu al al co ho lic str en gt h : 0 0 77 ,5 7 77 ,5 7 77 ,5 7 96 61    Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l 0 0 87 ,7 9 87 ,7 9 87 ,7 9 I 96 62    Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l 0 0 89 ,9 8 89 ,9 8 89 ,9 8 96 63    Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l 0 0 92 ,1 6 92 ,1 6 92 ,1 6 l 96 64    Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l 0 0 94 ,3 5 94 35 94 ,3 5 96 65  Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l 0 0 96 ,5 3 96 ,5 3 96 ,5 3 I 96 66 Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l   O th er ,o f an ac tu al alc oh ol ic str en gt h : 0 0 98 ,7 2 98 ,7 2 98 ,7 2 9 6 6 7 Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l 0 0 66 ,6 4 66 ,6 4 66 ,6 4 \ 96 68    Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l 00 j 68 ,8 3 68 ,8 3 68 ,8 3 96 69    Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l 0 0 "7 1, 01 71 ,0 1 71 ,0 1 96 70    Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l 0 0 73 ,2 0 73 ,2 0 73 ,2 0 i 96 71    Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l , 0 0 75 ,3 8 75 ,3 8 75 ,3 8 j 96 72    Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l ) 0 0 i 77 ,5 7 | 77 ,5 7 j 77 ,5 7 11 . 12. 91 Official Journal of the European Communities No L 339/23 C N co de A dd it io na l co de D es cr ip tio n N o te C Y (E CU /h l) D Z , M A , T N (E CU /h l) O th er co un tr ie s (E CU /h l) M CA R eg ul at io n A nn ex 1, Pa rt 6 T ab le A dd it io na l co de 22 04 29 55  W in e fro m To ka y (A sz u an d Sz am or od ni) :   In co nt ain er s ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s, of an ac tu al al co ho lic str en gt h : 96 75    Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l (')   10 0, 90 96 76    Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l 0   10 3, 09 | | l 96 77    Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l 0 .   10 5, 27 l 96 78    Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l (')   10 7, 46 96 79    Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l 0   10 9, 64 l 96 80  Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l 0   11 1, 83 I 96 81    Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l (')   11 4, 01 l 96 82    Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l   O th er ,o f an ac tu al al co ho lic str en gt h : (')  11 6, 20 96 83    Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l 0)   79 ,7 5 \ 96 84    Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l (')   81 ,9 4 \ 96 85    Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l 0   84 ,1 2 \ I 96 86  Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l (')   86 ,3 1 l 96 87    Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l (')   88 ,4 9 l 96 88    Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l (')   90 ,6 8 l 96 89    Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l 0)   92 ,8 6 l 96 90    Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l 0   95 ,0 5 I 22 04 29 59  Li qu eu r wi ne as de fin ed in ad di tio na l no te 4 (c) to Ch ap te r 22 of th e co m bi ne d no m en cl at ur e :  l I ! 96 91   In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng wi th in co de 22 04  O the r: J 0 78 ,40 1 78 ,4 0 78 ,4 0 96 92   I nc ont aine rsh old ing mor eth an 2li tres but not mor eth an 20 litre s ^ (2) I 113 ,15 ' 11 3, 15 11 3, 15 96 93    Ot he r | O 1 92,0 0| 92 ,0 0 | 92 ,0 0 | No L N °L339/24 /24 Official Journal of the European Communities 11 . 12. 91 C N co de A dd it io na l co de D es cr ip tio n N o te C Y (E CU /h l) D Z , M A , T N (E CU /h l) O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 T ab le A dd it io na l co de 22 04 29 59 (c on t'd ) 96 94  W in e fo rti fie d fo r di sti lla tio n as de fin ed in ad di tio na l no te 4 (b )t o Ch ap te r 22 of th e co m bi ne d no m en cl at ur e, of an ac tu al al co ho lic str en gt h :   Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l 0 47 ,2 7 47 ,2 7 47 ,2 7 96 95   Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l O 48 ,5 6 48 ,5 6 48 ,5 6 I 96 96   Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l 0 49 ,8 6 49 ,8 6 49 ,8 6 \ 96 97   Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l (2) 51 ,1 5 51 ,1 5 51 ,1 5 \ 96 98   Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l 0 52 ,4 5 52 ,4 5 52 ,4 5 \ 96 99   Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l (2) 53 ,7 4 53 ,7 4 53 ,7 4 I 97 00 Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l O 55 ,0 4 55 ,0 4 55 ,0 4 I 97 01   Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l (2) 56 ,3 3 56 ,3 3 56 ,3 3 \  W hi te w in e : l \ I I   In co nt ain er s ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s, of l l l I I I an ac tu al al co ho lic str en gt h : l l I 97 02 Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l O O 10 0, 90 10 0, 90 10 0, 90 I 97 03    Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l O O 10 3, 09 10 3, 09 10 3, 09 97 04    Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l O O 10 5, 27 10 5, 27 10 5, 27 97 05    Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l O O 10 7, 46 10 7, 46 10 7, 46 97 06    Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l O O 10 9, 64 10 9, 64 10 9, 64 \ \ | 97 07    Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l CM 2) 11 1, 83 11 1, 83 11 1, 83 97 08    Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l 0 0 11 4, 01 11 4, 01 11 4, 01 l 97 09    Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l 0 0 11 6, 20 11 6, 20 11 6, 20   O th er ,o f an ac tu al alc oh ol ic str en gt h : \ \ | 97 10  Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l 0 0 79 ,7 5 79 ,7 5 79 ,7 5 97 11    Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l 0 0 81 ,9 4 81 ,9 4 81 ,9 4 97 12    Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l 0 0 84 ,1 2 84 ,1 2 84 ,1 2 l I l I 97 13    Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l 0 0 86 ,3 1 86 ,3 1 86 ,3 1 I 97 14    Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l 0 0 88 ,4 9 88 ,4 9 88 ,4 9 i 97 15    Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l 0 0 90 ,6 8 90 ,6 8 90 ,6 8 97 16    Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l 0 0 92 ,8 6 92 ,8 6 92 ,8 6 97 17    Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l 0 0 95 ,0 5 95 ,0 5 95 ,0 5 \ 11 . 12. 91 Official Journal of the European Communities No L N °L339/25 /25 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y (E CU /h l) D Z , M A , T N (E CU /h l) O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 T ab le A dd it io na l co de 22 04 29 59 (c on t'd )  O th er w in e :   In co nt ain er s ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s, of an ac tu al al co ho lic str en gt h : 97 18    Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l 0 0 10 0, 90 10 0, 90 10 0, 90 97 19    Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l 0 0 10 3, 09 10 3, 09 10 3, 09 97 20    Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l 0 0 10 5, 27 10 5, 27 10 5, 27 \ 97 21    Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l 0 0 10 7, 46 10 7, 46 10 7, 46 \ 97 22    Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l 0 0 10 9, 64 10 9, 64 10 9, 64 \ 97 23    Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l 0 0 11 1, 83 11 1, 83 11 1, 83 \ 97 24    Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l 0 0 11 4, 01 11 4, 01 11 4, 01 \ 97 25    Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l O th er ,o f an ac tu al al co ho lic str en gt h : 0 0 11 6, 20 11 6, 20 11 6, 20 I I 97 26 Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l 0 0 79 ,7 5 79 ,7 5 79 ,7 5 97 27    Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l 0 0 81 ,9 4 81 ,9 4 81 ,9 4 \ 97 28    Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l 0 0 84 ,1 2 84 ,1 2 84 ,1 2 \ 97 29    Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l 0 0 86 ,3 1 86 ,3 1 86 ,3 1 \ 97 30    Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l 0 0 88 ,4 9 88 ,4 9 88 ,4 9 \ I 97 31    Ex ce ed in g 20 ,5 % vo l bu t no te xc ee di ng 21 % vo l 0 0 90 ,6 8 90 ,6 8 90 ,6 8 \ 97 32    Ex ce ed in g 21 % vo lb ut no t ex ce ed in g 21 ,5 % vo l 0 0 92 ,8 6 92 ,8 6 92 ,8 6 \ 97 33    Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l 0 0 95 ,0 5 95 ,0 5 95 ,0 5 I 22 04 29 90  Li qu eu r wi ne as de fin ed in ad di tio na l no te 4 (c) to Ch ap te r 22 of th e co m bi ne d no m en cl at ur e : I 97 34   In ten de d fo r pr oc es sin g in to pr od uc ts no t fa lli ng wi th in co de 22 04   O th er : 86 ,7 0 86 ,7 0 86 ,7 0 I 97 35    In co nt ain er sh ol di ng m or e th an 2 lit re sb ut no tm or e th an 20 lit re s: 12 0, 45 12 0, 45 12 0, 45 \ 97 36    O th er  W in e fo rti fie d fo r di sti lla tio n as de fin ed in ad di tio na l no te 4 (b )t o Ch ap te r 22 of th e co m bi ne d no m en cl at ur e, of an ac tu al al co ho lic str en gt h : 99 ,3 0 99 ,3 0 99 ,3 0 97 37   Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l 57 ,6 3 57 ,6 3 57 ,6 3 \ 97 38   Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l 58 ,9 2 58 ,9 2 58 ,9 2 l 97 39   Ex ce ed in g 23 % vo l bu t no te xc ee di ng 23 ,5 % vo l 60 ,2 2 60 ,2 2 60 ,2 2 l 97 40   Ex ce ed ing 23 ,5 % vo lb ut no t ex ce ed ing 24 % vo l 61 ,5 1 61 ,5 1 61 ,5 1 No L N °L339/26 /26 Official Journal of the European Communities 11 . 12. 91 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y (E CU /h l) D Z , M A , T N (E CU /h l) O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 T ab le A dd it io na l co de 22 04 29 90 (c on t'd ) 97 41 97 42 97 43 97 44  W hi te w in e :   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu t no tm or e th an -2 0 lit re s, of an ac tu al al co ho lic str en gt h :    Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l  Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l    Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l    Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l 0) (') (') (') 11 8, 38 12 0, 57 12 2, 75 12 4, 94 11 83 8 12 0, 57 12 2, 75 12 4, 94 11 8, 38 12 0, 57 12 2, 75 12 4, 94 97 45 97 46 97 47 97 48   O th er ,o f an ac tua l alc oh ol ic str en gt h :  Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l    Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l    Ex ce ed in g 23 % vo lb ut no t ex ce ed in g 23 ,5 % vo l    Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l (') 0 (') 0 97 ,2 3 99 ,4 2 10 1, 60 10 3, 79 97 ,2 3 99 ,4 2 10 1, 60 10 3, 79 97 ,2 3 99 ,4 2 10 1, 60 10 3, 79 97 49 97 50 97 51 97 52  O th er w in e :   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu t no tm or e th an 20 lit re s, of an ac tu al al co ho lic str en gt h :    Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l    Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l    Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l    Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l (') 0 (') 0) 11 8, 38 12 0, 57 12 2, 75 12 4, 94 11 8, 38 12 0, 57 12 2, 75 12 4, 94 11 8, 38 12 0, 57 12 2, 75 12 4, 94 97 53 97 54 97 55 97 56   O th er ,o f an ac tu al alc oh ol ic str en gt h :    Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l    Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l    Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l    Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l (') (') 0 (') 97 ,2 3 99 ,4 2 10 1, 60 10 3, 79 97 ,2 3 99 ,4 2 10 1, 60 10 3, 79 97 ,2 3 99 ,4 2 10 1, 60 10 3, 79 22 04 30 91 97 57 97 58 97 59 97 60 |  W ith an ad de d su ga r co nt en t no t ex ce ed in g 30 % by we ig ht :   W hi te :    Pe r % vo l of po ten tia l alc oh ol ic str en gt h   O th er :  Pe r % vo l of po ten tia l alc oh ol ic str en gt h  W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by w ei gh t: W hi te :    Pe r % vo l of po ten tia l alc oh ol ic str en gt h   O th er :    Pe r % vo l of po te nt ia l alc oh ol ic str en gt h | 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 i 11 . 12. 91 Official Journal of the European Communities No L 339/27 C N co de A dd it io na l co de De sc rip tio n N ot e C Y (E C U /h l) D Z , M A , T N (E CU /h l) O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 T ab le A dd it io na l co de 22 04 30 99  W ith an ad de d su ga r co nt en t no t ex ce ed in g 30 % by we ig ht :   W hi te : I 97 61  Pe r % vo l of po te nt ia l alc oh ol ic str en gt h O th er : 3, 98 3, 98 3, 98 I 97 62    Pe r % vo l of po te nt ia l alc oh ol ic str en gt h  W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by we ig ht : W h it e : 3, 98 3, 98 3, 98 97 63    Pe r % vo l of po ten tia l alc oh ol ic str en gt h O th er : 3, 98 3, 98 3, 98 I 97 64    Pe r % vo l of po te nt ia l alc oh ol ic str en gt h 3, 98 3, 98 3, 98 I (') Th e ref ere nc e pr ice sh all be inc rea se d by EC U 1 pe r % vo l ac tua l alc oh oli c str en gt h pe r he cto lit re wh en th e wi ne is im po rte d in to th e Fr en ch ov ers ea s de pa rtm en t of Re un io n. (2) If the tot al dr y ex tra ct of a pr od uc te xc ee ds the ma xim um qu an tit ies se to ut in ad dit ion al no te 3 (B )o fC ha pt er 22 of th e co m bi ne d no m en cla tu re ,t he pr od uc ti st o be cla ssi fie d in th e hi gh er ca teg or y of th e co m bi ne d no m en cla tu re ,t he re fe re nc e pr ice to be ap pl ied be in g th at of th e ne w co de .W he re th e ne w CN co de ha s se ve ra l ad di tio na l co de s, th e fir st th er eo f wi ll ap pl y. No L N °L339/28 /28 Official Journal of the European Communities 11 . 12. 91